Exhibit 10.1

 

TERMINATION OF LEASE

 

THIS AGREEMENT is made and entered into and dated for purposes of reference as
of March 20, 2009, between LANDMARK BUILDING ONE, LLC, a California limited
liability company, (“Landlord”) and OVERSTOCK.COM, INC., a Delaware corporation
(“Tenant”).

 

RECITALS:

 

WHEREAS, on or about February 16, 2006, Tenant entered into that certain Lease
Agreement (the “Lease”) with Natomas Towne Center, LLC, a California limited
liability company, as landlord; and

 

WHEREAS, on or about November 15, 2007, Natomas Towne Center, LLC assigned all
of its right, title and interest in and to the Lease to Landlord; and

 

WHEREAS, Tenant desires to terminate the Lease, as amended; and Landlord has
agreed to such termination.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are acknowledged, Landlord and Tenant hereby agree as follows:

 

1.             Incorporation of Recitals. The parties agree that the foregoing
Recitals are true and correct and incorporated in this Agreement by reference.

 

2.             Effective Date. The parties agree that the effective date of the
termination (the “Effective Date”) shall be February 28, 2009.

 

3.             Termination of Lease. On the Effective Date of this Agreement,
the Lease, as amended, shall be fully and finally surrendered and terminated.
Tenant shall be deemed to have surrendered possession of the Premises to
Landlord in accordance with the provisions of the Lease on the Effective Date.
Tenant agrees to remove all personal property from the Leased Premises, and
shall deliver possession of the Leased Premises to Landlord on or before the
Effective Date, broom clean and in as good condition as at the time Tenant first
took possession thereof, normal wear and tear accepted. In the event Tenant
shall not deliver the Leased Premises to Landlord as described in this paragraph
3, then Landlord reserves all rights and remedies to restore the Leased Premises
and/or to recover possession of the Leased Premises as provided in the Lease (as
amended) and under applicable law.

 

4.             Release of Liability. As of the Effective Date, Landlord and
Tenant shall be released and discharged from their respective obligations
arising from or connected with the provisions of the Lease, except as otherwise
set forth herein or in the Lease. This Termination of Lease shall fully and
finally settle all demands, charges, claims, accounts, or causes of action of
any nature, including without limitation, both known and unknown claims and
causes of action that arose out of or in connection with the Lease; and except
as otherwise described herein, constitutes a mutual release with respect to the
Lease.

 

5.             Representations of Parties. Each party represents that, except as
described in the Recitals above, it has not encumbered or made any assignment,
sublease, transfer, conveyance,

 

--------------------------------------------------------------------------------


 

or other disposition of the Lease, or interest in the Lease, or any claim,
demand, obligation, liability, action or cause of action arising from the Lease.
Each of the parties, and the individuals signing on behalf of the parties,
represents and warrants that it has full right, power, and corporate authority
to enter into and perform the terms hereof.

 

6.             Miscellaneous. Time is of the essence of this Agreement. This
Agreement shall be governed by the laws of the State of Utah. Salt Lake County,
Utah shall be the proper venue for any litigation involving this Agreement. This
is the entire agreement between the parties and may not be modified or amended
except by written document signed by the party against whom enforcement is
sought. This Agreement may be signed in more than one counterpart, in which case
each counterpart shall constitute an original of this Agreement. Delivery of a
signed counterpart of this Agreement by facsimile shall be the same as delivery
of an original signed counterpart. Paragraph headings are for convenience only
and are not intended to expand or restrict the scope or substance of the
provisions of this Agreement. The prevailing party in any litigation,
arbitration or mediation relating to this Agreement shall be entitled to recover
its reasonable costs and attorneys’ fees from the other party for all matters,
including but not limited to bankruptcy proceedings and appeals.

 

IN WITNESS WHEREOF, this Termination of Lease is executed as of the date set
forth in the first paragraph above.

 

LANDLORD:

LANDMARK BUILDING ONE, LLC,

 

a California limited liability company

 

 

 

By

/s/ Kern Schumacher

 

Its

Managing Member

 

 

TENANT:

OVERSTOCK.COM, INC,

 

a Delaware corporation

 

 

 

By

/s/ Jonathan E. Johnson, III

 

Its

President

 

2

--------------------------------------------------------------------------------